Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' amendments and arguments filed on 01/25/2022 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied; and a Terminal-Disclaimer filed on 02/15/2022 is acknowledged. Thus, amended claims 2, 7, 12, 15 and 70-72 are pending in this application and are being considered for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
The Terminal Disclaimer filed on 02/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of allowed patent US 10,738,335 has been reviewed and accepted. The Terminal Disclaimer has been recorded.
Allowable Subject Matter
Claims 2, 7, 12, 15 and 70-72 are allowed.


The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests a method of demethylating an opioid to a nor-opioid … within an engineered non-plant cell …, as recited in allowed claims 2, 7, 12, 15 and 70-72.
Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652